—In a matrimonial action in which the parties were divorced by a judgment dated August 23, 2000, the defendant appeals from an order of the Supreme Court, Orange County (Bivona, J.), dated December 15, 2000, which denied his motion to resettle the judgment.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying a motion for resettlement of the decretal paragraphs of a judgment (see, Celauro v Celauro, 286 AD2d 471; EQK Green Acres v United States Fid. & Guar. Co., 248 AD2d 667; Foertsch v Foertsch, 187 AD2d 635; Schanback v Schanback, 159 AD2d 498, 500). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.